DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 12:
Applicant submitted (Remarks, pages 7-9) that the cited art does not disclose or suggest “wherein the configuration information includes multiple bits, of which one bit represents whether the data packet deletion function is enabled or not, and other bits represent the preset data bearer”, and “in response to the first SDU being associated with a first Protocol Data Unit (PDU) and the first PDU being transmitted to the RLC layer, deleting only the first SDU and reserving a PDU of the PDCP entity to avoid influence on the RLC layer and avoid missing of a Sequence Number (SN)”, as cited in the independent claim 1. The examiner respectfully disagrees.
Yi teaches “wherein the configuration information includes multiple bits, of which one bit represents whether the data packet deletion function is enabled or not, and other bits represent the preset data bearer”. In [0051], Yi discloses “Table 1 shows RadioResourceConfigDedicated information element (IE) included in RRCConnectionReconfiguration message. The RadioResourceConfigDedicated IE in Table 1 is used to setup/modify/release RBs, to modify the MAC main configuration, to 
Lee teaches “in response to the first SDU being associated with a first Protocol Data Unit (PDU) and the first PDU being transmitted to the RLC layer, deleting only the first SDU and reserving a PDU of the PDCP entity to avoid influence on the RLC layer and avoid missing of a Sequence Number (SN)”. In [0104], Lee discloses “in order to avoid delaying re-assembly of PDCP SDUs (Packet Data Convergence Protocol Service Data Unit) in the PDCP receiver due to the discarded PDCP SDU in the PDCP transmitter, the PDCP transmitter avoids PDCP Sequence Number gap in the transmitted PDCP PDUs. For this purpose, the PDCP transmitter keeps transmitting PDCP SDU even if a discard timer expires for the PDCP SDU if the PDCP SDU is already associated with a PDCP Sequence Number”. In [0110], Lee further discloses “if the PDCP SDU is already associated with the PDCP Sequence Number when the discard timer expires (S1305), the PDCP transmitter performs transmission of the PDCP SDU, (i.e. header compression and ciphering). And the PDCP transmitter generates a PDCP PDU (Protocol Data Unit) using the PDCP SDU and the PDCP SN associated with the PDCP SDU (S1307), and submits to RLC layer (S1309). The discards the corresponding PDCP SDU”. Thus, the PDCP PDU, formed by associating a PDCP SN with a PDCP SDU, is reserved and transmitted to the RLC layer, and the PDCP SDU may be discarded.
Therefore, for the reasons shown above, the prior art by Yi, Kumar and Lee clearly teaches all the limitations in independent claims 1 and 12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the processor is configured to: control a transceiver … record a duration … determine from the SDUs a first SDU… delete only the first SDU and reserve a PDU … in claim 12; the processor is configured to delete the first SDU … in claim 13; the processor is configured to: … delete the first SDU … set a count value … and generate the another PDU … in claim 14; the processor is configured to … delete the first SDU … in claim 18; the processor is configured to … delete the first SDU … set a count value … and generate the another PDU … in claim 19.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0302816) in view of Kumar et al. (US 2010/0034187) and Lee et al. (US 2016/0345198).
Regarding Claim 1, Yi teaches a method for data transmission, comprising: receiving configuration information from a base station, the configuration information ([0052] discardTimer field) indicating whether a data packet deletion function is enabled or not (TABLE 2,  PDCP-Config information element: discardTimer … OPTIONAL (i.e., deletion function is enabled when the optional discardTimer is included in PDCP-Config 
wherein the configuration information includes multiple bits, of which one bit represents whether the data packet deletion function is enabled or not, and other bits represent the preset data bearer ([0051], Table 1 shows RadioResourceConfigDedicated information element (IE) included in RRCConnectionReconfiguration message. The RadioResourceConfigDedicated IE in Table 1 is used to setup/modify/release RBs, to modify the MAC main configuration, to modify the SPS configuration and to modify dedicated physical configuration. As shown in Table 1, the RadioResourceConfigDedicated IE includes PDCP-Config field. The PDCP-Config field is mandatory present if the corresponding DRB is being setup; [0052] PDCP-Config IE in Table 2 is used to set the configurable PDCP parameters for data radio bearers. Each field in Table 2 is specified in TS 36.323; TABLE 1: drb-Identity DRB-Identity; 
when the data packet deletion function is enabled at the PDCP entity corresponding to the preset data bearer ([0052] The PDCP-Config IE in Table 2 is used to set the configurable PDCP parameters for data radio bearers … discardTimer field indicates a discard timer value; TABLE 2,  PDCP-Config information element: discardTimer … OPTIONAL), recording a duration for transmission of Service Data Units (SDUs) ([0061] the UE may start a discardTimer associated with this PDCP SDU) when the SDUs are transmitted from the PDCP entity corresponding to the preset data bearer to a Radio Link Control (RLC) layer ([0057] FIG. 6 represents one possible structure for the PDCP sublayer, but it should not restrict implementation. Each RB (i.e. DRB and SRB, except for SRBO) is associated with one PDCP entity. Each PDCP entity is associated with one or two (one for each direction) RLC entities depending on the RB characteristic (i.e. unidirectional or bi-directional) and RLC mode. The PDCP entities are located in the PDCP sublayer; [0049] The RLC layer of the second layer supports reliable data transmission. A function of the RLC layer may be implemented by a functional block of the MAC layer. A packet data convergence protocol (PDCP) layer of the second layer performs; FIG. 5 and FIG. 6 show data transmissions between PDCP layer and RLC layer).
	However, Yi does not teach determining, from the SDUs, a first SDU that has not yet been transmitted to the RLC layer, in response to that the duration for transmission of the SDUs is longer than a preset duration; and in response to the first SDU being associated with a first Protocol Data Unit (PDU) and the first PDU being transmitted to 
In an analogous art, Kumar teaches determining, from the SDUs, a first SDU that has not yet been transmitted to the RLC layer, in response to that the duration for transmission of the SDUs is longer than a preset duration ([0035] if the discard timer associated with a PDCP entity expires prior to transmission of a SDU for which the discard timer was started, the SDU can be regarded as stale and discarded by packet discard module 134 in order to save the over-the-air bandwidth associated with transmission of the stale SDU).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient and responsive network system can be accomplished.
	The combination of Yi and Kumar does not teach in response to the first SDU being associated with a first Protocol Data Unit (PDU) and the first PDU being transmitted to the RLC layer, deleting only the first SDU and reserving a PDU of the PDCP entity to avoid influence on the RLC layer and avoid missing of a Sequence Number (SN).
	In an analogous art, Lee teaches in response to the first SDU being associated with a first Protocol Data Unit (PDU) and the first PDU being transmitted to the RLC layer, deleting only the first SDU and reserving a PDU of the PDCP entity to avoid influence on the RLC layer and avoid missing of a Sequence Number (SN) ([0104] in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Yi’s method in order to avoid delaying re-assembly of PDCP SDUs in the PDCP receiver due to the discarded PDCP SDU in the PDCP transmitter and avoid PDCP Sequence Number gap (Lee [0104]). Thus, the QoS of the packet delivery can be improved.

Regarding Claim 2, the combination of Yi and Kumar does not teach wherein deleting the first SDU further comprises: deleting the first SDU in response to that the first SDU is not associated with the first PDU.
	In an analogous art, Lee teaches wherein deleting the first SDU further comprises: deleting the first SDU in response to that the first SDU is not associated with the first PDU ([0115] if the PDCP PDU including the PDCP SDU and the associated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Yi’s method so that there is no PDCP Sequence Number gap between transmitted PDCP SDUs. Thus, the data packets can be correctly reordered and reassembled at the receiver.

Regarding Claim 3, Yi teaches wherein deleting the first SDU further comprises: in response to that the first SDU has been associated with the first PDU but the first PDU is not transmitted to the RLC layer, deleting the first SDU and the first PDU ([0062] When the discard timer expires for a PDCP SDU, or the successful delivery of a PDCP SDU is confirmed by PDCP status report, the UE may discard the PDCP SDU along with the corresponding PDCP PDU).
	However, Yi does not teach setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and the SN in the set count value.
	In an analogous art, Kumar teaches setting a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU, wherein the another PDU is generated according to an SDU corresponding to the another PDU and the SN in the set count value ([0037] discarding of a PDU and/or a SDU corresponding to a PDU causes the PDCP sequence that included the discarded PDU to be broken. Accordingly, header modification module 202 can be utilized to re-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient system can be accomplished. Moreover, in-sequence delivery of the PDUs can be maintained, and the receiver can successfully and correctly re-assemble the packets.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 6-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. in view of Kumar et al., Lee et al. and Ho et al. (US 2009/0116399).
Regarding Claim 6, the combination of Yi, Kumar and Lee does not teach wherein the configuration information is further configured to indicate whether a PDU deletion function is enabled or not at the PDCP entity corresponding to the preset data bearer.
In an analogous art, Ho teaches wherein the configuration information is further configured to indicate whether a PDU deletion function is enabled or not at the PDCP 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data packets can be discarded to avoid consumption of limited resources associated with over-the-air transmission (Ho [0009]).

Regarding Claim 7, the combination of Yi, Kumar and Lee does not teach wherein deleting the first SDU further comprises: deleting the first SDU upon that when the first SDU is not associated with the first PDU, in response to that the PDU deletion function is not enabled at the PDCP entity corresponding to the preset data bearer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data packets can be discarded to avoid consumption of limited resources associated with over-the-air transmission (Ho [0009]).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


However, Yi does not teach the PDU deletion function is enabled; set a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU; and generate the another PDU according to an SDU corresponding to the another PDU and an SN in the set count value.
	In an analogous art, Kumar teaches set a count value of another PDU, after the first PDU, to be transmitted to the RLC layer according to a count value of the first PDU; and generate the another PDU according to an SDU corresponding to the another PDU and an SN in the set count value ([0037] discarding of a PDU and/or a SDU corresponding to a PDU causes the PDCP sequence that included the discarded PDU to be broken. Accordingly, header modification module 202 can be utilized to re-sequence respective PDUs that follow a discarded PDU in order to maintain continuity of the PDCP sequence throughout the PDUs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar’s method with Yi’s method so that the over-the-air bandwidth associated with transmission of the stale SDU can be saved (Kumar [0035]). Thus, a more efficient and responsive network 
The combination of Yi, Kumar and Lee does not teach the PDU deletion function is enabled.
In an analogous art, Ho teaches the PDU deletion function is enabled ([0016] The processor can, also be configured to discard the data packet when the data packet resides at the packet data convergence protocol layer upon first timer expiration. The processor can further be configured to start a second timer associated with the protocol data unit upon arrival at the radio link control protocol layer; [0045] As the PDCP PDU enters, the RLC layer to be further handled by the RLC module 204, the timer module 208 initiates a second timer that is individually associated with the PDCP PDU. The second timer can be configured to the total delay budget less time spent in the PDCP layer. The RLC module 204 generates a RLC PDU from the PDCP PDU (e.g., RLC SDU) and delivers the RLC PDU to the HARQ module 206 for transmission. If the second timer expires before the RLC module 204 delivers the RLC PDU, the RLC PDU is discarded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ho’s method with Yi’s method because data packets can have limited useful lifetimes due to quality of service (QoS) support and restraints. A data packet, delayed at various sub-layers in a transmitter, can become stale if the delay extends beyond its lifetime. Stale data packets can be discarded to avoid consumption of limited resources associated with over-the-air transmission (Ho [0009]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futaki (US 2020/0154499) teaches PDCP configuration deletion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413